DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 25th, 2022 has been entered.
 
Response to Arguments
Applicant’s arguments, regarding the amendment to incorporate an advisor button feature that includes the ability to be enabled and disabled, filed January 25th, 2022, with respect to the rejection(s) of claims 1, 10, and 17 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the additional reference Taub (WO 2014145049 A2).  Although the applicant’s argument regarding the inability of the references teaching when to highlight glucose measurements in not persuasive.
Carlsgaard does partially teach wherein the diabetes management application has an advisor button on the result screen for navigating to a therapy advisor or therapy calculation function (Fig. 10:  Advisor button at top (right panel) and advisor tab has recommendation and advisor (left panel)), as well as only using the advisor for therapy recommendation within a therapeutic window of time (Paragraph 0084:  “When the diabetes management application 14 determines the timestamp is within the predetermined period, the diabetes management application 14 determines a bolus calculation. Conversely, when the diabetes management application 14 determines the timestamp is not within the predetermined period, the diabetes management application 14 does not determine a bolus calculation”).  However, Carlsgaard doesn’t explicitly teach the disabling this advisor button outside of the therapeutic window.
Taub teaches the disabling of features of an analyte monitor outside of a predetermined time period (Paragraph 0147:  “In certain embodiments, after the expiration of the predetermined monitoring time period, one or more features of the system may be automatically deactivated or disabled at the on body electronics assembly and/or display device”:  enabled during time period then).  Taub is being used to teach the process of disabling a feature (such as a button) when outside a predetermined time period (such as a therapeutic window).
Regarding the applicant’s argument that the references fail to teach when to highlight the glucose measurements, the previous argument presented in the examiner interview and final rejection is maintained.  As discussed in the interview, Johnson is used only as a secondary reference with respect to showing prominence of certain values in glucose devices, not the aspect that it is used for high/low values.  Therefore, as applied, it is valid to show that highlighting certain glucose values is useful in glucose devices and would be obvious to implement in Carlsgaard as described in the rejection.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8, 9, and 10-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8-10, 15-16 recites the limitation "the timestamp".  There is insufficient antecedent basis for this limitation in the claim.  The limitation should read “the associated timestamp”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 5-21 are rejected under 35 U.S.C. 103 as being unpatentable over Carlsgaard (US 20140321246 A1, cited by applicant) in view of Johnson (US 20110201911 A1) and Taub (WO 2014145049 A2).
	Regarding claim 1, Carlsgaard teaches a computer-implemented method for displaying glucose measurements by a diabetes management application (Paragraph 0023:  “FIG. 1 depicts an exemplary handheld glucose meter 12 in data communication via a wireless data link with a diabetes management application 14”) residing on a computing device (Paragraph 0023:  “In an exemplary embodiment, the diabetes management application 14 resides on a mobile phone 16. In other embodiments, the diabetes management application 14 may be native to a remote server 18 with its user interface presented on the mobile phone 16.”), comprising: 
receiving, by the diabetes management application, a current glucose measurement for a subject, where the current glucose measurement has an associated timestamp (Paragraph 0009:  “The diabetes management application is further configured to request a current device time from the RTC on the handheld medical device, determine a first device delta time by determining a difference between the current device time and a time on the internal clock, and associate a first timestamp with the glucose measurement, wherein the first timestamp is equal to the first measurement time plus the first device delta time”); 
determining, by the diabetes management application, a therapeutic window of time in which the current glucose measurement is usable in a therapy calculation (Paragraph 0084:  “For example, the diabetes management application 14 determines whether a timestamp associated with the one or more glucose measures occurred within a predetermined period. The predetermined period may be 10 minutes, for example. When the diabetes management application 14 determines the timestamp is within the predetermined period, the diabetes management application 14 determines a bolus calculation”);
	displaying an indicia of the therapeutic window of time on the result screen concurrently with the displayed current glucose measurement (Fig. 10 and Paragraph 0090 of Carlsgaard), and 
displaying, by the diabetes management application, an advisor button on the result screen for navigating to a therapy advisor or therapy calculation function (Fig. 10:  Advisor button at top (right panel) and advisor tab has recommendation and advisor (left panel)), as well as only using the advisor for therapy recommendation within a therapeutic window of time (Paragraph 0084:  “When the diabetes management application 14 determines the timestamp is within the predetermined period, the diabetes management application 14 determines a bolus calculation. Conversely, when the diabetes management application 14 determines the timestamp is not within the predetermined period, the diabetes management application 14 does not determine a bolus calculation”).
Carlsgaard fails to teach of a method wherein displaying, by the diabetes management application, the current glucose measurement on a result screen without prominence in relation to other text on the result screen after therapeutic window of time expires;
displaying, by the diabetes management application, the current glucose measurement on a result screen, where the current glucose measurement is presented prominently in relation to other text on the result screen while current time is within the therapeutic window of time; and
explicitly teaching wherein a feature is enabled while current time is within the therapeutic window of time and disabled after therapeutic window of time expire.
Johnson teaches of a method wherein displaying, by the diabetes management application, the current glucose measurement on a result screen without prominence in relation to other text on the result screen after therapeutic window of time expires (Paragraph 0111:  “continuous glucose monitor systems gather and display glucose information in real time to users and a receiver may display current glucose information” and Paragraph 0122:  “The receiver may be configured to automatically adjust receiver display settings or adjust how information is displayed in order to attract greater attention to the receiver from the user as glucose levels become increasingly high or low”) and
displaying, by the diabetes management application, the current glucose measurement on a result screen, where the current glucose measurement is presented prominently in relation to other text on the result screen while current time is within the therapeutic window of time (Paragraph 0111:  “continuous glucose monitor systems gather and display glucose information in real time to users and a receiver may display current glucose information” and Paragraph 0122:  “The receiver may be configured to automatically adjust receiver display settings or adjust how information is displayed in order to attract greater attention to the receiver from the user as glucose levels become increasingly high or low”). It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display of Carlsgaard to incorporate the display of Johnson, because displaying current glucose measurements with varying prominence allows for clearer display of results and ability to attract attention (Paragraph 0122 of Johnson).
Taub teaches wherein a feature is enabled while current time is within the therapeutic window of time and disabled after therapeutic window of time expires (Paragraph 0147:  “In certain embodiments, after the expiration of the predetermined monitoring time period, one or more features of the system may be automatically deactivated or disabled at the on body electronics assembly and/or display device”:  button considered a feature and enabled during time period then and Paragraph 0195:  “Analyte monitoring device 1501 performs a measurement computation on the sample and the user can view the measurement reading on, for example, a display (not shown). The user may also be presented with a menu on the touchscreen display to view and select - e.g., menus for storing data, downloading data, performing bolus calculations based on the measurement, etc”:  calculations also within period).  Taub is being used to teach the process of disabling a feature (such as a button) when outside a predetermined time period (such as a therapeutic window).  It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display of Carlsgaard to incorporate the enabling/disabling of Taub, because it allows for different setups of the system based on preference (Paragraph 0394 of Taub).

Regarding claim 10, Carlsgaard teaches a computer-implemented method for displaying glucose measurements by a diabetes management application (Paragraph 0023:  “FIG. 1 depicts an exemplary handheld glucose meter 12 in data communication via a wireless data link with a diabetes management application 14”) residing on a computing device (Paragraph 0023:  “In an exemplary embodiment, the diabetes management application 14 resides on a mobile phone 16. In other embodiments, the diabetes management application 14 may be native to a remote server 18 with its user interface presented on the mobile phone 16.”), comprising: 
receiving, by the diabetes management application, a current glucose measurement for a subject, where the current glucose measurement has an associated timestamp(Paragraph 0009:  “The diabetes management application is further configured to request a current device time from the RTC on the handheld medical device, determine a first device delta time by determining a difference between the current device time and a time on the internal clock, and associate a first timestamp with the glucose measurement, wherein the first timestamp is equal to the first measurement time plus the first device delta time”); 
determining, by the diabetes management application, a therapeutic window of time in which the current glucose measurement is usable in a therapy calculation (Paragraph 0084:  “For example, the diabetes management application 14 determines whether a timestamp associated with the one or more glucose measures occurred within a predetermined period. The predetermined period may be 10 minutes, for example. When the diabetes management application 14 determines the timestamp is within the predetermined period, the diabetes management application 14 determines a bolus calculation”); 
comparing, by the diabetes management application, current time with a therapeutic window of time, where the therapeutic window of time indicates when the current glucose measurement is usable in a therapy calculation (Paragraph 0084:  “For example, the diabetes management application 14 determines whether a timestamp associated with the one or more glucose measures occurred within a predetermined period”); and
(Fig. 10:  Advisor button at top (right panel) and advisor tab has recommendation and advisor (left panel)), as well as only using the advisor for therapy recommendation within a therapeutic window of time (Paragraph 0084:  “When the diabetes management application 14 determines the timestamp is within the predetermined period, the diabetes management application 14 determines a bolus calculation. Conversely, when the diabetes management application 14 determines the timestamp is not within the predetermined period, the diabetes management application 14 does not determine a bolus calculation”).
Carlsgaard fails to teach of a method wherein displaying, by the diabetes management application, the current glucose measurement on a result screen without prominence in relation to other text on the result screen in response to the timestamp associated with the current glucose measurement falling outside the therapeutic window of time;
displaying, by the diabetes management application, the current glucose measurement prominently on a result screen in response to the timestamp associated with the current glucose measurement falling in the therapeutic window of time; and
explicitly teaching wherein a feature is enabled in response to the timestamp associated with the current glucose measurement falling in the therapeutic window of time and disabled in response to the timestamp associated with the current glucose measurement falling outside the therapeutic window of time.
Johnson teaches of a method wherein displaying, by the diabetes management application, the current glucose measurement prominently on a result screen in response to the timestamp associated with the current glucose measurement falling in the therapeutic window of time (Paragraph 0111:  “continuous glucose monitor systems gather and display glucose information in real time to users and a receiver may display current glucose information” and Paragraph 0122:  “The receiver may be configured to automatically adjust receiver display settings or adjust how information is displayed in order to attract greater attention to the receiver from the user as glucose levels become increasingly high or low”) and
displaying, by the diabetes management application, the current glucose measurement on a result screen without prominence in relation to other text on the result screen in response to the timestamp associated with the current glucose measurement falling outside the therapeutic window of time (Paragraph 0111:  “continuous glucose monitor systems gather and display glucose information in real time to users and a receiver may display current glucose information” and Paragraph 0122:  “The receiver may be configured to automatically adjust receiver display settings or adjust how information is displayed in order to attract greater attention to the receiver from the user as glucose levels become increasingly high or low”). It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display of Carlsgaard to incorporate the display of Johnson, because displaying current glucose measurements with varying prominence allows for clearer display of results and ability to attract attention (Paragraph 0122 of Johnson).
Taub teaches wherein a feature is enabled in response to the timestamp associated with the current glucose measurement (Paragraph 0147:  “physiological parameters such as, for example, but not limited to, analyte levels”) falling in the therapeutic window of time and disabled in response to the timestamp associated with the current glucose measurement falling outside the therapeutic window of time (Paragraph 0147:  “In certain embodiments, after the expiration of the predetermined monitoring time period, one or more features of the system may be automatically deactivated or disabled at the on body electronics assembly and/or display device”:  button considered a feature and enabled during time period then and Paragraph 0195:  “Analyte monitoring device 1501 performs a measurement computation on the sample and the user can view the measurement reading on, for example, a display (not shown). The user may also be presented with a menu on the touchscreen display to view and select - e.g., menus for storing data, downloading data, performing bolus calculations based on the measurement, etc”:  calculations also within period).  Taub is being used to teach the process of disabling a feature (such as a button) when outside a predetermined time period (such as a therapeutic window).  It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display of Carlsgaard to incorporate the enabling/disabling of Taub, because it allows for different setups of the system based on preference (Paragraph 0394 of Taub).


	Regarding claim 17, Carlsgaard teaches a system for managing diabetes care, comprising: 
a handheld glucose meter configured to determine a current glucose measurement for a subject (Paragraph 0002:  “a handheld glucose meter”), such that the current glucose measurement has an associated timestamp (Paragraph 0004:  “The blood glucose measurements each include a timestamp indicating when the measurement was taken”), and operable to transmit the current glucose measurement via a wireless communication link (Paragraph 0023:  “handheld glucose meter 12 in data communication via a wireless data link”), wherein the determination is made from a test strip inserted in a port of the handheld glucose meter and the test strip has a reaction site for receiving a sample of fluid from the subject (Paragraph 0045:  “The measurement module 22 cooperatively interacts with a test strip inserted into a strip port 21 to determine a glucose measure from the sample of blood on the test strip”);
 	a diabetes management application residing on a portable computing device and configured to receive the current glucose measurement via the wireless communication link from the handheld glucose meter (Paragraph 0023:  “exemplary handheld glucose meter 12 in data communication via a wireless data link with a diabetes management application 14”), wherein the diabetes management (Paragraph 0084:  “For example, the diabetes management application 14 determines whether a timestamp associated with the one or more glucose measures occurred within a predetermined period”); and
displaying, by the diabetes management application, an advisor button on the result screen for navigating to a therapy advisor or therapy calculation function (Fig. 10:  Advisor button at top (right panel) and advisor tab has recommendation and advisor (left panel)), as well as only using the advisor for therapy recommendation within a therapeutic window of time (Paragraph 0084:  “When the diabetes management application 14 determines the timestamp is within the predetermined period, the diabetes management application 14 determines a bolus calculation. Conversely, when the diabetes management application 14 determines the timestamp is not within the predetermined period, the diabetes management application 14 does not determine a bolus calculation”).
Carlsgaard fails to teach of presenting the glucose measurement prominently in relation to other text on a display of the portable computing device while current time falls within the therapeutic window of time;
 presenting a glucose measurement on the display without prominence in relation to other text on the display after therapeutic window of time expires; and
explicitly teaching wherein a feature is enabled while current time is within the therapeutic window of time and disabled after therapeutic window of time expires.
Johnson teaches of presenting the glucose measurement prominently in relation to other text on a display of the portable computing device while current time falls within the therapeutic window of time (Paragraph 0111:  “continuous glucose monitor systems gather and display glucose information in real time to users and a receiver may display current glucose information” and Paragraph 0122:  “The receiver may be configured to automatically adjust receiver display settings or adjust how information is displayed in order to attract greater attention to the receiver from the user as glucose levels become increasingly high or low”) and
presenting a glucose measurement on the display without prominence in relation to other text on the display after therapeutic window of time expires (Paragraph 0111:  “continuous glucose monitor systems gather and display glucose information in real time to users and a receiver may display current glucose information” and Paragraph 0122:  “The receiver may be configured to automatically adjust receiver display settings or adjust how information is displayed in order to attract greater attention to the receiver from the user as glucose levels become increasingly high or low”). It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display of Carlsgaard to incorporate the display of Johnson, because displaying current glucose measurements with varying prominence allows for clearer display of results and ability to attract attention (Paragraph 0122 of Johnson).
Taub teaches wherein a feature is enabled while current time is within the therapeutic window of time and disabled after therapeutic window of time expires (Paragraph 0147:  “In certain embodiments, after the expiration of the predetermined monitoring time period, one or more features of the system may be automatically deactivated or disabled at the on body electronics assembly and/or display device”:  button considered a feature and enabled during time period then and Paragraph 0195:  “Analyte monitoring device 1501 performs a measurement computation on the sample and the user can view the measurement reading on, for example, a display (not shown). The user may also be presented with a menu on the touchscreen display to view and select - e.g., menus for storing data, downloading data, performing bolus calculations based on the measurement, etc”:  calculations also within period).  Taub is being used to teach the process of disabling a feature (such as a button) when outside a predetermined time period (such as a therapeutic window).  It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to (Paragraph 0394  of Taub).

Regarding claims 2, 11, and 18, Carlsgaard fails to teach a method of displaying the current glucose measurement prominently by changing one or more of color, shape, size or font of alphanumeric characters indicative of the current glucose measurement. 
Johnson further teaches a method of displaying the current glucose measurement prominently by changing one or more of color, shape, size or font of alphanumeric characters indicative of the current glucose measurement (Paragraph 0122:  “Font sizes or shapes may also be adjusted to be more pronounced, for example by increasing font size”). It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display element of Carlsgaard to incorporate the display element of Johnson, because displaying current glucose measurements with varying prominence allows for clearer display of results and ability to attract attention (Paragraph 0122 of Johnson).

Regarding claims 3 and 12, Carlsgaard fails to teach a method of displaying the current glucose measurement prominently by bolding the font of the alphanumeric characters indicating the current glucose measurement.
Johnson further teaches a method of displaying the current glucose measurement prominently by bolding the font of the alphanumeric characters indicating the current glucose measurement (Paragraph 0122:  “applying a bold-face to displayed text”).  It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display element of Carlsgaard to incorporate the display element of Johnson, because displaying current glucose (Paragraph 0122 of Johnson).

Regarding claims 5, 14, and 20, Carlsgaard further teaches a method of displaying a countdown of the therapeutic window of time on the result screen concurrently with the prominently displayed current glucose measurement (Fig. 11).

Regarding claim 6, Carlsgaard fails to teach a method wherein the therapeutic window of time is fifteen minutes.
Johnson further teaches a method wherein the therapeutic window of time is fifteen minutes (Paragraph 0049:  “a trend over a set time period, such as 15 minutes”).  It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the time period of Carlsgaard to incorporate the time period of Johnson, because it would allow a longer range of time to correctly collect the analyte information if the user required it (Paragraph 0049 of Johnson).

Regarding claim 7, Carlsgaard further teaches a method of displaying an indication that the therapeutic window has expired on the result screen in response to the expiration of the therapeutic window (Fig. 11).  It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the expiration of the countdown timer shown in Fig. 11 would be a sufficient indication that the therapeutic window has expired.

Regarding claim 8 and 15, Carlsgaard further teaches a method of navigating from the result screen to another screen in the diabetes management application and continuing to present the current glucose measurement prominently on the another screen in relation to other text on the another screen (Fig. 9-11).

Regarding claim 9 and 16, Carlsgaard further teaches a method of computing an amount of insulin to administer to the subject using the current glucose measure only while the timestamp associated with the current glucose measurement falls within the therapeutic window of time (Paragraph 0084:  “When the diabetes management application 14 determines the timestamp is within the predetermined period, the diabetes management application 14 determines a bolus calculation”).

Regarding claims 13 and 19, Carlsgaard further teaches a method of displaying an indicia of the therapeutic window of time on the result screen concurrently with the prominently displayed current glucose measurement (Fig. 10 and Paragraph 0090 of Carlsgaard).

	Regarding claim 21, Carlsgaard further teaches a system wherein the handheld glucose meter includes a housing with a port for receiving a test strip, where the test strip has a reaction site for receiving a sample of fluid from a patient (Paragraph 0007:  “The handheld medical device includes a port configured to receive a test strip having a reaction site for receiving a sample of fluid from a patient”); a measurement module residing in the housing and operable with the test strip to measure glucose in a sample of fluid residing on the test strip (Paragraph 0045:  “The measurement module 22 cooperatively interacts with a test strip inserted into a strip port 21 to determine a glucose measure from the sample of blood on the test strip”); and a display integrated into the housing (Paragraph 0046:  “Glucose measures may also be displayed by the processing subsystem 23 on a display 25”).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIAM A WALLACE whose telephone number is (571)272-8072. The examiner can normally be reached M-F 7:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on (571)272-3672. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/L.A.W./Examiner, Art Unit 3791                                                                                                                                                                                                        




/PATRICK FERNANDES/Primary Examiner, Art Unit 3791